TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00294-CV



                                          C. O., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
    NO. 16-FL-186, HONORABLE THOMAS NATHANIEL STUCKEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                C.O. appeals from the trial court’s order terminating his parental rights to his minor

children, K.O. and F.O.1 See Tex. Fam. Code § 161.001. Following a termination hearing, the trial

court found by clear and convincing evidence that statutory grounds for terminating C.O.’s parental

rights existed and that termination was in the children’s best interest. See id. § 161.001(b)(1))(D),

(E), (N), (O), (Q), (2).

                On appeal, C.O.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental




        1
         We refer to the mother and her children by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
rights). The brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor, 160 S.W.3d at 646–47. C.O.’s counsel has certified to this Court that he provided

C.O. with a copy of the Anders brief and motion to withdraw as counsel and informed him of his

right to examine the appellate record and to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief waiving its right to file an appellee’s brief

unless it deems a brief necessary after review of any pro se brief filed by C.O. To date, C.O. has not

filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on C.O.’s behalf,

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating C.O.’s parental rights.

We deny counsel’s motion to withdraw.2




        2
          See In re P.M., No. 15-0171, 2016 Tex. LEXIS 236 (Tex. Apr. 1, 2016) (per curiam). In
In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the termination
of parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing of
a petition for review.” Id. at *7–8. Accordingly, counsel’s obligation to C.O. has not yet been
discharged. See id. If C.O., after consulting with counsel, desires to file a petition for review,
counsel should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” See id.

                                                    2
                                          _____________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: July 20, 2017




                                            3